Citation Nr: 0632884	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-28 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity (DIC) 
compensation pursuant to the provisions of 38 U.S.C.A. § 
1318.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151, for 
death claimed to have resulted from medical treatment at a VA 
Medical Center.

4.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.





REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.  He died on May [redacted], 2002.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the veteran's death, DIC 
compensation pursuant to the provisions of 38 U.S.C.A. § 
1318, and entitlement to DEA under 38 U.S.C. Chapter 35.  
Subsequently, in her notice of disagreement, the appellant 
presented argument in support of an § 1151 claim.  Since the 
May 2004 statement of the case included the § 1151 claim and 
the appellant subsequently perfected an appeal, the Board 
finds that all issues listed on the title page of this 
decision are currently in appellate status.

In February 2006, the appellant and her sister testified 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of the hearing is associated with the claims 
folder and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that it has only reviewed the 
veteran's temporary claims folder.  On remand, the Board 
finds that the RO should locate the veteran's permanent 
claims folder.  

The Board finds that further development is necessary with 
respect to the appellant's § 1151 claim.  By way of history, 
in October 2001, a computed tomography scan showed evidence 
of a left paratracheal/superior mediastinal mass.  In 
November 2001, a biopsy showed Hashimoto's thyroiditis with 
hurthle cell proliferation.  The veteran underwent thyroid 
oblation in December 2001 in an effort to shrink the mass, 
however chest x-rays taken in March 2002 showed that the mass 
had increased in size.  On May [redacted], 2002, the veteran 
underwent exploration of the neck at Loma Linda VA Medical 
Center.  During surgery, the doctors noticed a large hole in 
the anterior wall of the veteran's pulmonary artery/right 
ventricle, which seemed to be necrotic.  The doctors 
attempted to suture the necrotic defect, however, the veteran 
expired during the surgery.  The appellant essentially 
asserts that VA was negligent in not finding and treating the 
mediastinal mass earlier.  She claims that VA was aware of 
the mass at least five years prior to the veteran's death.  

The law provides, in pertinent part, that a veteran may be 
awarded compensation for additional disability, not the 
result of his willful misconduct, if the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, and the proximate cause of the disability was (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West Supp. 2005).  On review, the Board 
finds that a medical opinion would be helpful in order to 
ascertain whether the veteran's death was caused by any fault 
on the part of VA.  Further, the RO should obtain and 
associate with the claims folder the veteran's treatment 
records dated in the mid-1990's from the VA Medical Centers 
in Loma Linda and Long Beach.  

Finally, the Board notes that, during the personal hearing, 
the appellant testified that the veteran was deemed disabled 
by the Social Security Administration in July 2001.  On 
review, there is no indication that the SSA records have been 
requested.  The duty to assist particularly applies to 
relevant evidence known to be in the possession of the 
Federal Government, such as VA, or Social Security records.  
See 38 C.F.R. § 3.159(c) (2) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
veteran's permanent claims folder is 
located, and that all evidence in the 
temporary folder is associated with the 
permanent claims folder.  

2.  The RO should request from the Social 
Security Administration, all records 
related to the veteran's claim for Social 
Security benefits including all medical 
records and copies of all decisions or 
adjudications.

3.  The RO should request and associate 
with the claims folder the veteran's 
treatment records dated from 1995 to 2002 
from VA Medical Centers in Loma Linda and 
Long Beach.

4.  The RO should refer the veteran's 
claims folder to an appropriate VA 
physician, and request that s/he provide 
an opinion as to whether there is a 50 
percent probability or greater that the 
veteran's death was caused by VA hospital 
care, medical or surgical treatment, or 
examination furnished the veteran, and 
the proximate cause of such death was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (b) an event not 
reasonably foreseeable.  Complete 
rationale for all opinions expressed 
should be provided.

5.  Thereafter, the RO should re- 
adjudicate the appellant's service 
connection claim for the cause of the 
veteran's death, claim of entitlement to 
benefits under 38 U.S.C.A. § 1318, claim 
of entitlement to compensation under 38 
U.S.C.A. § 1151, and claim of entitlement 
to DEA under 38 U.S.C. Chapter 35.  If 
any benefits sought on appeal remain 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


